IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45778

STATE OF IDAHO,                                )
                                               )    Filed: January 14, 2019
       Plaintiff-Respondent,                   )
                                               )    Karel A. Lehrman, Clerk
v.                                             )
                                               )    THIS IS AN UNPUBLISHED
KIM M. SMITH,                                  )    OPINION AND SHALL NOT
                                               )    BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Bonner County. Hon. Barbara Buchanan, District Judge.

       Order denying Idaho         Criminal    Rule    35   motion    for   reduction   of
       sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; LORELLO, Judge;
                               and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Kim M. Smith pled guilty to rape, Idaho Code § 18-6101(4). In exchange for his guilty
plea, additional charges were dismissed. The district court imposed a unified sentence of life,
with a minimum period of confinement of ten years. Smith filed an Idaho Criminal Rule 35
motion for reduction of sentence, which the district court denied. Smith appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of

                                                1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Smith’s Rule 35 motion, we conclude no
abuse of discretion has been shown.   Therefore, the district court’s order denying Smith’s
Rule 35 motion is affirmed.




                                            2